Citation Nr: 9908201	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-23 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for left fifth 
metacarpal fracture.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to service connection for bilateral wrist 
disorders.

6.  Entitlement to a compensable evaluation for service-
connected appendectomy from the date of original service 
connection.

7.  Entitlement to a compensable evaluation for service-
connected cholecystectomy from the date of original service 
connection.

8.  Entitlement to a compensable evaluation for service-
connected umbilical hernia from the date of original service 
connection.

9.  Entitlement to a compensable evaluation for service-
connected hemorrhoids from the date of original service 
connection.

10.  Entitlement to a compensable evaluation for service-
connected sinusitis from the date of original service 
connection.

11.  Entitlement to a compensable evaluation for service-
connected lipoma excision from the date of original service 
connection.

12.  Entitlement to a compensable evaluation for service-
connected arthritis of the left shoulder from the date of 
original service connection.

13.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbosacral strain from the date of 
original service connection.

14.  Entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal ulcers from the date of original 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to June 
1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
the in his original claim on appeal, the veteran sought a 
compensable rating for service-connected lumbosacral strain, 
and that at the time of his personal hearing in May 1997, the 
veteran indicated that in the event he were to receive a 10 
percent evaluation for this disability, the appeal as to this 
issue would be withdrawn.  However, the Board further notes 
that while the evaluation for this disability was increased 
to 10 percent in a subsequent hearing officer's decision in 
May 1997, the veteran's service representative continued to 
identify this issue as an issue for current appellate 
consideration.  Consequently, the Board finds that this issue 
continues to be a subject for current appellate review.

The Board further notes that it has recharacterized the 
issues of entitlement to increased evaluations in light of 
the recent case of Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), which is addressed more fully below.


REMAND

With respect to all of the issues on appeal, a preliminary 
review of the claims file reveals that the most recent 
Department of Veterans Affairs (VA) outpatient treatment 
records are dated in April 1997, but that information 
apparently provided by the veteran's service representative 
pursuant to an August 1998 memorandum from the regional 
office (RO) reflects that the veteran had more evidence to 
submit in connection with his appeal, and that he had been 
seen at the VA medical center in Spokane, Washington.  While 
the Board notes that the claims file does contain the results 
of VA medical examinations in June 1997 and November 1998, 
the Board finds that it can not simply make the assumption 
that any information contained within allegedly relevant 
outstanding VA treatment records since April 1997 would not 
affect the Board's decision in this matter.  It should also 
be noted that records of VA medical treatment are deemed to 
be constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, if 
the complete requested records are not available, the record 
should reflect an explanation of how records are maintained, 
why the search that was conducted constitutes a reasonable 
exhaustive search, and why further efforts are not justified.  
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).

With respect to the issues of entitlement to increased 
evaluations for the veteran's service-connected disabilities 
from the date of original service connection, the Board notes 
that the original October 1995 claim for service connection 
for these disabilities was granted by a rating decision in 
March 1996, with various evaluations, effective from July 1, 
1996.  Thereafter, the veteran filed a notice of disagreement 
(NOD) with this decision in May 1996, and a statement of the 
case (SOC) as to the original establishment of service 
connection and assigned ratings was issued in May 1996.  The 
Board notes that the subject SOC identified the increased 
rating issues on appeal as entitlement to an evaluation 
greater than the assigned ratings.  A hearing officer's 
decision thereafter increased the evaluation for service-
connected lumbosacral strain and a supplemental statement of 
the case (SSOC) again identified the increased rating issues 
as entitlement to an evaluation greater than the assigned 
ratings.

The Board first finds that a recent United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision reveals procedural and substantive problems 
that have arisen during the development of this appeal which 
must be corrected.  More specifically, the Board finds that 
the rating decision of March 1996 and the appellate 
development in this matter must be reexamined in light of the 
decision inal rating on appeal was erroneous 
and in identifying the underlying NOD and whether the VA has 
issued a SOC or supplemental statement of the case (SSOC).

The aspect of Fenderson which is most relevant to the issues 
of entitlement to increased evaluations for the veteran's 
service-connected disabilities from the date of original 
service connection is the manner in which the Court deals 
with the issue in Fenderson of entitlement to compensable 
rating for residuals of right-testicle surgery.  Following a 
December 1992 grant of service connection for residuals of 
right-testicle surgery, the appellant in Fenderson filed a 
NOD as to the noncompensable rating assigned by the RO.  
Although the RO issued an April 1995 SSOC purporting to 
address the rating issue following the receipt of the NOD, 
the Court found on appeal that the SSOC could not serve as an 
SOC as to the right-testicle rating because that SSOC 
mistakenly treated the right-testicle claim as one for an 
"[i]ncreased evaluation for service[-]connected . . . . 
residuals of surgery to right testicle," rather than as a 
disagreement with the original rating awarded, which is what 
it was.  Consequently, because the RO had never issued an SOC 
in response to the appellant's timely filed NOD as to his 
appeal of the initial rating of his service-connected right-
testicle disability, the Court held that a remand was 
required pursuant to Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam), for issuance of an SOC.  

In this case, following the March 1996 grant of service 
connection and assignment of ratings, the veteran filed a NOD 
as to the rating decision.  Thereafter, although the RO 
issued a May 1996 SOC purporting to address the rating issues 
following the receipt of the NOD, the May 1996 SOC arguably 
could not serve as an SOC as to the ratings originally 
assigned because that SOC treated those issues as claims for 
evaluations greater than the assigned ratings, rather than as 
a disagreement with the original ratings that were awarded.  
Although much of the RO's analysis contained within the 
subject SOC reveals that the RO may have already been 
developing this appeal in an effort to avoid the procedural 
concerns identified in Fenderson, Fenderson may be 
interpreted to stand for the proposition that because the RO 
never issued an SOC in response to the appellant's timely 
filed NOD as to his appeal of the initial rating of his 
service-connected disabilities, remand is required pursuant 
to Holland, for issuance of an SOC.  Upon receipt of the 
statement of the case, the veteran must thereafter timely 
file a substantive appeal before the case is returned to the 
Board.  

Finally, apart from how the issues were styled, the Board 
also notes that the RO has not considered the new criteria 
for respiratory disorders (effective October 7, 1996) with 
respect to the issue of entitlement to a compensable 
evaluation for sinusitis from the date of original service 
connection.  The effective date of the grant was July 1995.  
Accordingly, the rating criteria in effect prior to October 
7, 1996, were applicable at that time.  Thereafter, the SOC 
issued in May 1996 reflects that the RO determined that a 
compensable rating was not warranted based on the criteria in 
effect prior to October 7, 1996.  The SSOC also limits its 
discussion to the criteria in effect prior to October 7, 
1996.  Therefore, the Board further finds that prior to the 
issuance of a new SOC, the RO should readjudicate the issue 
of entitlement to a higher original rating for sinusitis in 
light of the rating criteria in effect for this disorder both 
before and after October 7, 1996.  See 38 C.F.R. § 4.97 
(1998).

The readjudication of the claim must proceed in light of the 
determination of the Court that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to a veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 69-90 (O.G.C. Prec. 69-90).  
Thus, the veteran's initial rating for the veteran's 
sinusitis must be readjudicated based on the old and, with 
the qualification discussed below, the new rating criteria to 
determine which version is more favorable to the appellant. 

In the recent case of Rhodan and Haywood  v. West, 12 Vet. 
App. 55 (1998), the Court held that 38 U.S.C.A. § 5110(g) 
(West 1991) prohibited the retroactive application of the 
revised criteria for rating mental disorders to award or 
increase a disability rating prior to the effective date of 
"the Act or administrative issue."  Accordingly, the Court 
held that "for any date prior to November 7, 1996, the Board 
could not apply the revised mental disorder rating schedule 
to a claim."  12 Vet. App. at 57.  Consequently, pursuant to 
Rhodan, it is likely that the effective date of an increased 
rating under the revised criteria for respiratory disorders 
could not be awarded prior to October 7, 1996, the effective 
date of the change in the rating criteria.  

In the instant case, the RO has not had an opportunity to 
reconsider the initial rating assigned to the veteran's 
sinusitis in light of both old and new rating criteria.  More 
importantly, the appellant has not had an opportunity to 
enter evidence or argument to establish entitlement to an 
increased initial disability rating under both the old and 
new criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be permitted to 
submit additional argument or evidence in 
support of his claims.

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for hearing loss, a 
right shoulder disorder, a left fifth 
metacarpal fracture, pneumonia, bilateral 
wrist disorders, appendectomy, 
cholecystectomy, umbilical hernia, 
hemorrhoids, sinusitis, lipoma excision, 
arthritis of the left shoulder, 
lumbosacral strain, and duodenal ulcers.  
Any medical records other than those now 
on file pertaining to these disabilities 
should be obtained and associated with 
the claims folder, including the 
outstanding VA outpatient treatment 
records, dated subsequent to April 1997.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims for 
service connection for hearing loss, a 
right shoulder disorder, a left fifth 
metacarpal fracture, pneumonia, and 
bilateral wrist disorders, and increased 
evaluations for appendectomy, 
cholecystectomy, umbilical hernia, 
hemorrhoids, sinusitis, lipoma excision, 
arthritis of the left shoulder, 
lumbosacral strain, and duodenal ulcers 
from the date of original service 
connection based on all applicable old 
and new rating criteria.  In light of the 
above discussion as to the issue of an 
increased evaluation for service-
connected sinusitis, the RO may evaluate 
the disability from July 1995 to October 
7, 1996, under the criteria in effect 
prior to October 7, 1996, and then 
evaluate the disability after October 7, 
1996 under both the old and the new 
criteria, and assign the rating under the 
criteria which is most favorable.

4.  The RO must also provide the veteran 
with a statement of the case as to the 
issues of entitlement to higher original 
ratings for appendectomy, 
cholecystectomy, umbilical hernia, 
hemorrhoids, sinusitis, lipoma excision, 
arthritis of the left shoulder, 
lumbosacral strain, and duodenal ulcers.  
Thereafter, the veteran must file a 
timely substantive appeal as to these 
issues prior to the return of this matter 
to the Board.  If the veteran does not 
file a timely substantive appeal as to 
these issues, they will not be considered 
proper subjects for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to these issues.  The appellant need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 9 -


